Citation Nr: 1700992	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-45 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to November 1982.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The case was previously before the Board in June 2015 when it was remanded for further development.  In a subsequent October 2015 rating decision, the RO granted service connection for Hepatitis C.  As such, the claim is no longer before the Board. 


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA purposes.

2.  The preponderance of the evidence shows that the Veteran did not have tinnitus at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2014); 38 C.F.R. § 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38  U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record includes service treatment records (STRs) and VA treatment records.  Pursuant to the June 2015 remand, the RO obtained the Veteran's Social Security Administration (SSA) records.  The RO's actions have substantially complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not been afforded a VA examination for his claims of service connection for bilateral hearing loss and tinnitus.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (1) contains competent evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that an event, injury, or disease occurred in service or certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) indicates that the disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that the standards of McLendon are not met in this case.  As discussed in detail below, the evidence of record does not include competent evidence of a diagnosis of hearing loss or tinnitus or persistent or recurrent symptoms of a disability.  Thus, the Board finds that a VA examination is not warranted.

II.  Legal Criteria

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) (including sensorineural hearing loss and tinnitus) that manifest to a degree of 10 percent within one year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97 (1997)); see 38 C.F.R. § 3.303(b).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to a hearing loss claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The threshold question that must be addressed with respect to the Veteran's claims (as with any claim seeking service connection) is whether he actually has bilateral hearing loss and tinnitus.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

III.  Factual Background

The Veteran's STRs are silent as to reports of hearing loss and tinnitus.  The STRs are also silent as to any specific in-service incident of noise exposure.  On a Report of Medical History completed in October 1982, the Veteran answered "no" to having hearing loss.  No pertinent defects or diagnoses were noted on the separation examination conducted at that time. 

The Veteran first stated in his August 2010 Notice of Disagreement (NOD) that he was told he had 20 percent hearing loss at the time of his separation from service and that he was diagnosed with tinnitus shortly after his discharge.  However, at his October 1982 service separation exam, audiometry revealed that puretone thresholds, in decibels, were:


500
1000
2000
3000
4000
R
15 
10
10
0
10
L
20
10
5
5
15

Each of the puretone thresholds for the frequencies 500, 1000, 2000, 3000 and 4000 Hertz was 20 decibels or less for each ear.  Therefore, no bilateral hearing loss was shown or noted for VA purposes.  Further, the Veteran's separation examination indicated that he did/had not experienced ear trouble or hearing loss.

The Veteran's post-service VA treatment records date back to 1992 and are also silent as to reports, complaints, or diagnosis of hearing loss, tinnitus, buzzing, or ringing in the ears.  In fact, during February 2007 and October 2007 VA treatment, the Veteran specifically denied any hearing loss and any hearing changes.

IV.  Analysis

A.  Bilateral Hearing Loss.

The Board acknowledges the statements made by the Veteran that he was told he had 20 percent hearing loss at the time of his discharge.  However, the Veteran's assertions are contradicted by the contemporaneous medical evidence in the separation examination which does not show hearing loss by VA standards and include his denial of hearing loss on the Report of Medical History.  His service separation report included audiometric testing showing a puretone conduction threshold of 20 decibels in the left ear at 500 hertz.  That does not equate to a "20 percent hearing loss" nor does he show that he had hearing loss by VA standards.  Further, there was no notation by the examiner of any related defect or diagnosis.  The Veteran's October 1982 separation examination report is highly probative as to his condition at the end of his active duty service, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Additionally, in the roughly 23 years' worth of post-service VA treatment records and SSA records reviewed by the Board, no reports of complaint, treatment, or diagnoses of, ear problems, including hearing loss, are shown.  The Veteran's records specifically show he denied hearing loss in a February 2007 review of systems (providing a negative response to the question) and indicated no hearing changes in October 2007.  In the absence of a current hearing loss disability, service connection cannot be granted.  Brammer, 3 Vet. App at 223.

Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran now has (or at any time during the appeal period had) a diagnosis of hearing loss.  Without competent evidence of current bilateral hearing loss, the Board finds that service connection for such is not warranted.

B.  Tinnitus.

The Board acknowledges the statements made by the Veteran that tinnitus was diagnosed shortly after his discharge.  The Board also acknowledges that the Veteran is competent to report that he has tinnitus.  

As a chronic condition, tinnitus would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In this case, the evidence of record does not reflect that the Veteran had tinnitus one year after separation from active duty service.

The Veteran has stated that he was diagnosed shortly after separation but the Board finds that this statement alone lacks credibility to establish that the Veteran had tinnitus to a compensable degree within one year of separation.  These credibility issues are largely based on inconsistencies in the Veteran's statements surrounding his discharge period.  For example, the Veteran told a VA examiner in January 1995 that his discharge was due to possession of a car with stolen plates; however, his separation examination reflects that he was being discharged for a chapter nine drug and alcohol failure.  Additionally, the Veteran's statement that he had 20 percent hearing loss upon separation conflicts with his separation examination, which indicated fairly normal hearing and included his denial of having hearing loss on his Report of Medical History.

Further, the Veteran has not reported experiencing tinnitus currently, or any continuing symptomatogly of tinnitus, in any of his post-service VA medical and SSA records, nor have lay statements of tinnitus been provided apart from the Veteran's reference to the past diagnosis shortly after discharge.

In sum, without a current diagnosis or current complaint of tinnitus, the Board cannot grant service connection.  Absent competent evidence of the existence of a disability, service connection cannot be granted.  Brammer, 3 Vet. App. at 223. Accordingly, the claim must be denied.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


